Citation Nr: 1511280	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  09-18 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right foot condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975, with additional service in the Army National Guard and the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board remanded this case in July 2012 and June 2013 for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.   VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue on appeal.  

The Veteran contends that he injured his right foot in service and that he has suffered the residuals of such injury since.  Service treatment records (STRs) reflect an injury in service in May 1974; however, no mention is made regarding treatment for his foot.  In September 1974 and June 1975, treatment for blisters was noted.  In February 1975, the Veteran appeared to be referred to the orthopedic clinic complaining about his foot.  On August 1975 separation examination, the Veteran's feet were evaluated as normal.

Post-service treatment records show that the Veteran underwent right foot surgery in August 1996, July 1999, and August 2009.  Diagnoses include right hallux rigidus, a mallet deformity of the right 2nd toe, avascular necrosis of the first metatarsal head right foot, and right 2nd, 3rd, 4th, and 5th hammertoe deformities.  A June 2009 private treatment record shows that the Veteran indicated that his initial injury was in 1974 or 1975 when he had a crushing injury to his toes.  

In a November 2009 statement, the Veteran clarified his belief that his right foot condition was caused by the May 1974 work accident.  He indicated that his service treatment records do "not give full details of the accident that caused my injuries."  At a March 2013 Board hearing, the Veteran testified that the bottom of his foot was injured during the May 1974 work accident when a piece of bridge was thrown from a truck and he was thrown to the ground.  The Veteran testified that he also injured his back and his neck and that when he sought medical treatment for his injuries, the doctors neglected to document the injury to his foot because the other injuries were more severe.  He indicated that he subsequently complained about foot problems, but that the doctors always listed the complaints as related to blisters.  

In June 2013, the Board remanded this case in order to obtain a medical examination and opinion regarding the etiology of the Veteran's right foot condition.  The Board specifically requested that the examiner "furnish a rationale for the opinion with specific discussion as to whether examination reveals any right foot disabilities which are suggestive of injury to the right foot as claimed by the Veteran." 

In July 2013 the Veteran underwent a VA examination of his right foot.  However, the examiner did not have access to the Veteran's claims file and did not provide an etiology opinion.  Thereafter, in August 2013, a different VA examiner reviewed the July 2013 examination report, as well as the claims file, and opined that the Veteran's current right foot condition was less likely than not caused by his time in military service.  However, the August 2013 examiner did not specifically discuss whether the Veteran's currently diagnosed right foot disabilities are suggestive of the right foot injury described by the Veteran, as directed by the Board's June 2013 remand.  In fact, the August 2013 examiner did not discuss the Veteran's contentions in explaining her rationale for the negative nexus opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006) (holding that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible).  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

In light of the foregoing, the Board is of the opinion that the August 2013 VA medical opinion is incomplete and requires clarification.

Lastly, the claims file also contains evidence indicating that the Veteran is currently receiving disability benefits from Social Security Administration (SSA).  Specifically, in April 2011, the Veteran submitted a copy of a favorable disability determination from the SSA.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323   (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  Because SSA records are potentially relevant to the Board's determination in this case, VA is obliged to attempt to obtain and consider those records.  Therefore, on remand, the Veteran's complete SSA records should be obtained.



Accordingly, the case is REMANDED for the following action:

1) Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

2) After all available records have been associated with the claims file, obtain an addendum opinion from the examiner who provided the August 2013 VA opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.

After reviewing the record and, if necessary, examining the Veteran, the examiner should address the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's right foot condition is causally or etiologically related to the Veteran's May 1974 work injury in service?  In so opining, the examiner should address the likelihood that an injury such as the one described by the Veteran could have caused the Veteran's documented right foot disabilities, including those documented in the 1996, 1999, and 2009 private treatment records from Midlands Orthopaedics.  

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting the Veteran's injuries after the May 1974 work accident, and the Veteran's subsequent treatment for foot problems in service. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3) Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






